Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 has been placed in record and considered by the examiner. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 20, 31, 40 have been considered but are moot because of a new ground of rejection based on Kwak et al. (US 20170223695 A1)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre1-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	For claim 40, line 2 “means for determining one or more first resource elements to be used for a physical uplink control channel (PUCCH)” is interpreted as a means plus function limitation as in the specification figure 9, 806 and para. 0109, 0113-114.
For claim 40, line 6, “means for determining that the one or more first resource elements” is interpreted as a means plus function limitation as in the specification figure 9, 808 and para. 0110, 0113-114.
 Claims 41-46 are also interpreted as means plus function claims since those claims also contain the above identified means of claim 40.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9, 20-24, 31-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 20170223695 A1) in view of Papasakellariou; (US 20200178226 A1).

For claim 1, Kwak discloses A method of wireless communication performed by a user equipment (UE), comprising:
physical uplink control channel (PUCCH) (see 0483, UE receive PUCCH scheduling)   associated with acknowledging or negatively acknowledging (see para. 0136; PUCCH is used for acknowledging); 

determining that the one or more first resource elements to be used for the PUCCH are scheduled to collide with one or more second resource elements scheduled for the UE for an uplink data transmission on a physical uplink shared channel (PUSCH) (see para. 0474, 0484; UE determines that PUCCH and PUSCH resources overlap / collide, wherein PUSCH is used for uplink data transmission), 

and modifying the uplink data transmission based at least in part on determining that the one or more first resource elements to be used for the PUCCH are scheduled to collide with the one or more second resource elements for the PUSCH (see para. 0484; resource in which the PUCCH assignment and PUSCH collide / overlap, the PUSCH uplink transmission is punctured (i.e. not sent / postponed).

Kwak does not disclose associated with acknowledging or negatively acknowledging initial network setup messages in an unlicensed radio frequency spectrum band; wherein the uplink data transmission includes an initial uplink data transmission and one or more repetitions of the initial uplink data transmission; 

In analogous art, Papasakellariou discloses associated with acknowledging or negatively acknowledging initial network setup messages in an unlicensed radio frequency spectrum band 


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Kwak by using the above recited features, as taught by Papasakellariou, in order to provide improvements in radio interface efficiency and coverage, thereby meet the high growth in mobile data traffic and support new applications and deployments that network customer demand (see Papasakellariou sections 0003).


For claim 2, the combination of Kwak and Papasakellariou, specifically Kwak discloses wherein modifying the uplink data transmission comprises deferring the uplink data transmission (see para. 0484; resource in which the PUCCH assignment and PUSCH collide / overlap, the PUSCH uplink transmission is punctured (i.e. not sent / postponed).

(see 0483, the receive PUCCH scheduling indicating PUSCH overlap which is an indication that that the UE should puncture those overlapping resources)  .

For claim 4, Kwak does not disclose wherein the uplink data transmission is deferred within a data segment or a frame in which the one or more second resource elements for the PUSCH are scheduled based at least in part on a determination that a number of subsequent uplink segments in the data segment or the frame satisfies a threshold, wherein the subsequent uplink segments are subsequent to the one or more second resource elements for the PUSCH.

In analogous art, Papasakellariou discloses wherein the uplink data transmission is deferred within a data segment or a frame in which the one or more second resource elements for the PUSCH are scheduled based at least in part on a determination that a number of subsequent uplink segments in the data segment or the frame satisfies a threshold, wherein the subsequent uplink segments are subsequent to the one or more second resource elements for the PUSCH (see para. 0235; the PRACH transmission (i.e. the PUSCH is puncturing / deferring (i.e. PUSCH REs are not transmitted) when it overlaps with PRACH as in para. 0107, 0162 last sentence, para. 0217), corresponding to “wherein the uplink data transmission is deferred within a data segment or a frame in which the one or more second resource elements for the PUSCH”) only occurs if 6 SF (subframes which corresponds to a number of RBs) are leftover / past (i.e. “based at least in 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Kwak by using the above recited features, as taught by Papasakellariou, in order to provide improvements in radio interface efficiency and coverage, thereby meet the high growth in mobile data traffic and support new applications and deployments that network customer demand (see Papasakellariou sections 0003).

For claim 5, the combination of Kwak and Papasakellariou, specifically Kwak discloses wherein modifying the uplink data transmission comprises rate matching or puncturing the uplink data transmission, on the PUSCH, to avoid the one or more first resource elements to be used for the PUCCH (see para. 0484; resource in which the PUCCH assignment and PUSCH collide / overlap, the PUSCH uplink transmission is punctured (i.e. not sent / postponed), where the overlapping resources of the PUSCH / PUCCH are not used / postponed).

For claim 6, the combination of Kwak and Papasakellariou, specifically Kwak discloses wherein the uplink data transmission is rate matched or punctured based at least in part on receiving an indication that the uplink data transmission is to be rate matched or punctured (see 0483, the receive PUCCH scheduling indicating PUSCH overlap which is an indication that that the UE should puncture those overlapping resources).

for the PUSCH are scheduled, does not satisfy a threshold, wherein the -3-PATENT U.S. Patent Application No. 16/130,877 Attorney Docket No. 0097-0420/181103 subsequent uplink segments are subsequent to the one or more second resource elements for the PUSCH.

In analogous art, Papasakellariou discloses wherein the uplink data transmission is rate matched or punctured based at least in part on a determination that a number of subsequent uplink segments in a data segment or a frame, in which the one or more second resource elements for the PUSCH are scheduled, does not satisfy a threshold, wherein the subsequent uplink segments are subsequent to the one or more second resource elements for the PUSCH ((see para. 0235; the PRACH transmission (i.e. the PUSCH is puncturing / deferring (i.e. PUSCH REs are not transmitted) when it overlaps with PRACH as in para. 0107, 0162 last sentence, para. 0217), corresponding to “wherein the uplink data transmission is deferred within a data segment or a frame in which the one or more second resource elements for the PUSCH”) only occurs if 6 SF (subframes which corresponds to a number of RBs) are leftover / past (i.e. “based at least in part on a determination that a number of subsequent uplink segments in the data segment or the frame satisfies a threshold”) after transmission of PDCCH / PUSCH).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Kwak by using the above recited features, as taught by Papasakellariou, in order to provide improvements in radio interface efficiency and coverage, thereby meet the high growth in mobile data traffic and support new 


For claim 8, the combination of Kwak and Papasakellariou, specifically Kwak discloses wherein the one or more first resource elements to be used for the PUCCH are signaled in a system information block (see para. 0221; UL resources are signaled via SIB, wherein the UL resources consist the PUCCH resources (para. 0483).

For claim 9, Kwak does not disclose wherein the UE is a machine-type communication device   that operates in the unlicensed radio frequency spectrum band.

In analogous art, Papasakellariou discloses wherein the UE is a machine-type communication device (see para. 0058 last sentence that; networks where machines communicate vs. user devices) that operates in the unlicensed radio frequency spectrum band (unlicensed spectrum as in para. 0215, 0226; method for PRACH transmission is for unlicensed band cells).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Kwak by using the above recited features, as taught by Papasakellariou, in order to provide improvements in radio interface efficiency and coverage, thereby meet the high growth in mobile data traffic and support new applications and deployments that network customer demand (see Papasakellariou sections 0003).


Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 1, wherein Kwak further discloses A user equipment (UE) for wireless communication, comprising: memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (see para. 0524-525; UE containing software that is stored on memory and executed via processor):

Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 1, wherein Kwak further discloses A non-transitory computer-readable medium storing instructions for wireless communication, the instructions comprising: one or more instructions that, when executed by one or more processors of user equipment (UE), cause the one or more processors to: (see para. 0524-525; UE containing software that is stored on memory and executed via processor):


Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in Claim 9.

Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in Claim 1, wherein Kwak further discloses means for determining one or more first resource elements (see para. 0524-525; UE containing software that is stored on memory and executed via processor) 
means for determining that the one or more first resource elements ((see para. 0524-525; UE containing software that is stored on memory and executed via processor)


Regarding Claim 41, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 42, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 43, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 44, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 45, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 46, the claim is interpreted and rejected for the same reason as set forth in Claim 7.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ng; Boon Loong et al.	US 20160073366 A1	CELL DETECTION, SYNCHRONIZATION AND MEASUREMENT ON UNLICENSED SPECTRUM

Bashar; Shafi et al.	US 20160099799 A1	METHODS, APPARATUSES, AND SYSTEMS FOR TRANSMITTING HYBRID AUTOMATIC REPEAT REQUEST TRANSMISSIONS USING CHANNELS IN AN UNLICENSED SHARED MEDIUM
Ye; Shiang-Rung	US 20160119922 A1	Device and Method of Handling Resource Availability of Unlicensed Band


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                      
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413